Citation Nr: 0725107	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  03-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for patellofemoral syndrome with post-operative scarring of 
the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1989, and from December 1990 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 10 percent for his patellofemoral syndrome of the right 
knee.  The veteran subsequently initiated and perfected an 
appeal of this determination.  

The veteran's appeal was originally presented to the Board in 
September 2004, at which time it was remanded for a hearing 
before a member of the Board.  In March 2005, the veteran 
testified via videoconference before the undersigned Veterans 
Law Judge.  

In a July 2005 decision, the Board denied the veteran's claim 
for an increased rating for his right knee disability.  
However, in a June 2006 order, the U.S. Court of Appeals for 
Veterans Claims (Court) granted a joint motion to vacate the 
July 2005 Board decision and remanded the appeal to the Board 
for additional consideration in light of recently-received 
evidence in VA's constructive possession at the time of the 
Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a disability rating in excess of 10 percent 
for his patellofemoral syndrome with post-operative scarring 
of the right knee.  As noted in the introduction, this appeal 
was initially denied by the Board in July 2005.  However, 
that Board decision was subsequently vacated by the Court 
within a June 2006 order.  The Court granted an April 2006 
joint motion for remand which found additional pertinent 
evidence had been submitted to the RO in April 2005 that was 
not submitted to the Board in time for consideration prior to 
the July 2005 denial.  As such evidence was in the 
constructive possession of the Board, it had to be considered 
prior to any final adjudication of the issue on appeal.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
apologizes for the frustration the veteran has expressed by 
the Board not receiving the evidence prior to consideration 
of his appeal.

The has submitted to VA, and notified VA of the existence of, 
additional pertinent medical records.  These records include 
a May 2006 treatment summary (but with no clinical records) 
from Paul T. Martin, D.C., treatment records from Achin 
Sharma, M.D., and Apurva Dalal, M.D., both private physicians 
who have treated the veteran, and VA treatment records from 
the VA Medical Center in Memphis, Tennessee.  Additional 
private records identified by the veteran as pertinent but 
not yet associated with the claims folder include records 
from the Baptist Memorial Hospital in Nashville, Methodist 
Healthcare South in Memphis, Mid-South Imaging and 
Therapeutics in Bartlett, and Lynn Carvel, M.D., in 
Southhaven, Mississippi.  Finally, the veteran has stated he 
was scheduled for a VA orthopedic outpatient examination on 
May 17, 2006, and reports of this examination, if held, are 
not yet of record.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2006).  This duty includes obtaining pertinent VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2006).  As the 
veteran has identified relevant VA and private medical 
records which have yet to be obtained, remand of his appeal 
is necessary in order for VA to comply with the statutory 
duty to assist the veteran.  

Since it has been a few years since the veteran was notified 
of VA's duty to assist, that should again be accomplished to 
comply with current caselaw.  Moreover, the last VA 
examination was conducted in 2003, over four years ago, so a 
new examination should be done to obtain evidence as to the 
current severity of the condition.

Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim. The 
notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to these claims 
that he has in his possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

As part of this notice, ask the veteran 
to complete release forms authorizing VA 
to obtain his complete medical records 
from Dr. Martin, Dr. Carvel, Dr. Dalal, 
Baptist Memorial Hospital, Methodist 
Healthcare South, Mid-South Imaging and 
Therapeutics, and any other private 
physician that has treated him recently 
for his knee.  The veteran is hereby put 
on notice he must grant VA authorization 
to obtain his relevant private medical 
treatment records.  In the alternative, 
he may also obtain and submit such 
private medical evidence himself.

2.  The AMC/RO should obtain the 
veteran's medical treatment records from 
the Memphis VA Medical Center from 2003 
to the present.  If no such records are 
available, this fact must be documented 
for the record.  

3.  The AMC/RO must request any private 
medical treatment records for which the 
veteran submits the necessary release 
forms.  If no such records are available, 
this fact must be documented for the 
record.  


4.  After obtaining the above VA and 
private medical evidence, to the extent 
available, schedule the veteran for a VA 
examination to evaluate the current 
severity of his knee disorder.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the AMC on the basis of the 
additional evidence.  The AMC should 
undertake any additional development 
indicated by receipt and review of the 
additional evidence requested by this 
remand.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



